Prior to the amendment of the calendar rules on October 18, 1912,* under authority of Sprague v. Tangier's Development Co. (152 App. Div. 921), we think that plaintiff was entitled to the preference asked for. Order reversed, and motion for a preference granted, but, in view of the unsettled state of the law at the time that the application was made, such reversal should be without costs. Jenks, P. J.,Burr, Woodward and Rich, JJ., concurred; Hirsehberg, J., dissented.

 See Calendar Rules, Trial Term, Supreme Court, Kings County, rule 10. — [Rep.